Citation Nr: 0909956	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  04-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1969 to 
January 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from February and May 2004 rating decisions in which the RO 
denied service connection for PTSD.  In May 2004, the Veteran 
filed a notice of disagreement (NOD).  The RO issued a 
statement of the case (SOC) in June 2004.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in July 2004.  

In August 2005, the Veteran testified during a video 
conference hearing before a Veterans Law Judge (VLJ); a 
transcript of that hearing is of record. 

In May 2006, the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  


FINDING OF FACT

In a December 2008 rating decision, the RO granted the 
Veteran service connection and an initial 50 percent 
disability rating for PTSD, effective August 29, 2003.  


CONCLUSION OF LAW

As there  remain no error of fact or law for appellate 
consideration, the Board does not have jurisdiction to review 
the appeal.  38 U.S.C.A. §§ 511, 7104 (West 2002); 38 C.F.R. 
§ 20.101 (2008). 






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for service connection for PTSD was 
granted by the RO in a December 24, 2008 rating decision.  An 
initial rating of 50 percent was assigned, effective August 
29, 2003; the Veteran has not appealed either the initial 
rating or effective date assigned.  

As the grant of service connection for PTSD constitutes a 
full grant of the benefit sought on appeal with respect to 
this matter, there remains no allegation of error of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it must he 
dismissed. 


ORDER

The appeal is dismissed. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


